DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment / Allowable Subject Matter
Claims 15-19, 21, 26 and 30-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 15:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for servicing a machine comprising positioning a tubular body having a dispensing nozzle at a maintenance location; modifying the orientation of the nozzle with respect to a damaged location and discharging maintenance fluid from the nozzle to service the damaged location; wherein a wireless controller controls the step of modifying the orientation of the nozzle as recited by independent claim 15.

Claim 21:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for servicing a machine comprising positioning a tubular body having a dispensing nozzle at a maintenance location; modifying the orientation of the nozzle with respect to an attachment point within the machine and discharging maintenance fluid from the nozzle as recited by independent claim 21.

Claim 31:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method for servicing a machine comprising maneuvering a tubular body having a dispensing nozzle to a maintenance location; changing the orientation of the nozzle with respect to a damaged location as required; and discharging maintenance fluid from the nozzle to repair the machine; wherein pressure is applied through a plurality of inflatable and deflectable control channels to apply stimulus to the sidewall of the body as recited by independent claim 31.

Relevant prior art:
Prior art attributed to Rautenberg et al. (US 2015/0209915 A1) discloses a method of repairing a machine comprising positioning a nozzle at a maintenance location and discharging maintenance fluid to repair the machine.  Rautenberg fails to disclose or fairly suggest controlling the tubular body with a wireless controller as required of claim 15; selectively modifying an orientation of the nozzle relative to an anchoring point after the step of anchoring the tubular body as required of claim 21; and/or, providing a plurality of inflatable and deflectable control channels as required of claim 31.
In addition, Kell et al. (US 9,016,159 B2) discloses a tubular body for maneuvering and anchoring a discharge nozzle at a maintenance location for repairing a machine.  Kell fails to disclose or fairly suggest controlling the tubular body with a wireless controller as required of claim 15; selectively modifying an orientation of the nozzle relative to an anchoring point after the step of anchoring the tubular body as required of claim 21; and/or, providing a plurality of inflatable and deflectable control channels as required of claim 31.
One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method for servicing a machine as recited by the affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726